                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    MATTHEW C. STECHAUNER,

                               Plaintiff,
           v.

    PAUL KEMPER, LAVAIL JAMISON,
    DANA BROWN, and KIM EINWALTER,                                      ORDER

                               Defendants,                           17-cv-582-jdp

    and

    STATE OF WISCONSIN,

                               Garnishee.1


          Pro se plaintiff Matthew C. Stechauner was awarded a default judgment of $5,000 by

this court against defendant Kim Einwalter. Dkt. 126. He requested a writ of execution against

Einwalter, which I denied because he didn’t identify any particular property of Einwalter’s to

be seized to satisfy his judgment. Dkt. 148. Stechauner now seeks to garnish Einwalter’s wages

and bank account to enforce his judgment against her. Dkt. 150.

          I have supplemental jurisdiction over any garnishment proceedings to enforce

Stechauner’s judgment. Yang v. City of Chicago, 137 F.3d 522, 525–26 (7th Cir. 1998). Federal

Rule of Civil Procedure 69(a)(1) requires me to follow Wisconsin’s garnishment procedures,

which are governed by Wis. Stat. §§ 812.30–44. To begin a garnishment proceeding,




1
 Because Stechauner has commenced a garnishment proceeding as part of this lawsuit, I have
amended the caption to include the State of Wisconsin as garnishee defendant. I have not
added any bank to the caption because Stechauner doesn’t identify a bank where he believes
Einwalter has an account.
Stechauner must file a garnishment notice with the clerk of court. Wis. Stat. § 812.35(1). The

notice should substantially comply with the form in Wis. Stat. § 812.44(2) and must include

a description of the underlying judgment as well as the judgment amount and the names of the

debtor (Einwalter), the garnishee (in other words, the entity to be garnished), the creditor

(Stechauner), and the creditor’s attorney (if any).

       Stechauner’s motion and accompanying declaration, Dkt. 151, include the required

information regarding Einwalter’s employer but not her bank account. He refers to the $5,000

default judgment he was awarded against Einwalter. He says that Einwalter’s last known

employer was Racine Correctional Institution, but he doesn’t name the bank where he believes

she has an account. Regarding Einwalter’s employer, the Wisconsin Department of Justice

refused to accept service on behalf of Einwalter because she was not employed by Racine

Correctional Institution at the time of the events described in Stechauner’s complaint. Dkt. 17.

The Department of Justice said that her employer at that time was Staff One, LTD, 7201

W. Greenfield Ave., West Allis, WI 53214. Nevertheless, I will treat Stechauner’s motion as a

garnishment notice under Wis. Stat. § 812.35(1) naming Einwalter as debtor and the State of

Wisconsin as garnishee. But I cannot treat Stechauner’s motion as a garnishment notice

regarding a bank account because he doesn’t identify a specific bank. If Stechauner wishes to

garnish an account of Einwalter’s at a specific bank or her wages from a different employer, he

must file a new garnishment notice that names that entity.

       The next step in a garnishment proceeding is for the clerk of court to issue two earnings

garnishment forms to Stechauner. Wis. Stat. § 812.35(2). One of these forms must be served

on Einwalter (the debtor) and the other must be served on the state (the garnishee). Stechauner

must also include a garnishee fee of $15 with the garnishment form he serves on the state.


                                               2
Wis. Stat. § 812.35(4)(a). Stechauner may serve Einwalter and the state by first class mail,

certified mail with return receipt requested, or any other permissible means for service of a

summons in a civil action, except publication. Stechauner must also serve Einwalter with an

exemption notice under Wis. Stat. § 812.44(4), a debtor’s answer form under Wis. Stat.

§ 812.44(5), the schedules and worksheets adopted under Wis. Stat. § 812.34(3), and a

poverty guidelines chart. I will include these forms with this order.

       In addition to his garnishment notice, Stechauner also asks for a copy of Dkt. 49, which

contains the address at which Einwalter was served in this lawsuit, to help him engage in

discovery in his enforcement efforts. I will provide Stechauner with a copy of that document.

Stechauner also requests a hearing to allow him to explain his motion and to help him

understand the court’s instructions. But because I have no trouble understanding Stechauner’s

motion and because I have explained the statutory garnishment process in this order, I will

deny his request for a hearing.



                                            ORDER

       IT IS ORDERED that:

       1. In response to plaintiff Matthew C. Stechauner’s garnishment notice, the clerk of
          court is directed to issue two earnings garnishment forms, an exemption notice, a
          debtor’s answer form, the schedules and worksheets adopted under Wis. Stat.
          § 812.34(3), and a poverty guidelines chart.

       2. The clerk of court is directed to provide plaintiff with a copy of Dkt. 49.




                                                3
3. Plaintiff’s request for a hearing on this motion is DENIED.

Entered November 20, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      4
